DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 18 February 2022 has been entered. Claims 4-5,9-11,13,15,21-25,47 and 49 are pending in this application and examined herein. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 February 2022 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.

Status of Previous Claim Objections/Rejections
The objections to claims 1 and 48 are withdrawn as claims 1 and 48 are cancelled.
The rejections under 35 U.S.C. 112(b) to claims 4, 5, 9-11, 13, 15, 21-24, and 47 are withdrawn in view of the amendments to claims 4, 5, 9-11, 13, 15, 21-24, and 47.
The rejections under 35 U.S.C. 112(b) to claims 1-3, 8, 12, 26, and 48 are withdrawn as claims 1-3, 8, 12, 26, and 48 are cancelled.
The rejections under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Xu to claims 1-3, 21-22, and 25 are withdrawn as claims 1-3 are cancelled, and claims 21-22 and 25 have been amended.
The rejections under 35 U.S.C. 103 over modified Xu to claims 8, 12, 26, and 48 are withdrawn as claims 8, 12, 26, and 48 are cancelled. 
The rejections under 35 U.S.C. 103 over modified Xu to claims 4-5, 9-11,13,15,21-25,47 and 49 are withdrawn as independent claim 4 has been amended, on which claims 5, 9-11,13,15,21-25,47 and 49 are dependent.
The rejection under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Wicks to claim 4 is withdrawn in view of the amendment to claim 4.
The rejections under 35 U.S.C. 103 over Wicks to claims 47-48 are withdrawn in view of the amendment to claim 4 on which claim 47 is dependent, and the cancellation of claim 48.
The rejection under 35 U.S.C. 103 over Okada to claim 48 is withdrawn as claim 48 is cancelled.

Status of Previous Specification Objections
The objections to the specification are withdrawn in view of applicant’s typographical corrections.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 10-11, 13, 15, 21, 25 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicks, et al. (US 5843287 A), hereinafter Wicks.
Regarding claim 4, Wicks teaches a method for recovering metals from waste (a method of processing electronic waste, Title), comprising plastic, metal, and glass (plastic, metal, and ceramic constituents; claim 5, Col. 2 lines 30, 38, 57) where the wastes are heated to a first temperature T1 of 300-800 °C (heating the electronic waste in a first temperature zone to a first temperature; Col. 4 lines 31-32) allowing for recovery of zinc and aluminum (Col. 5 lines 16-24). Wicks further teaches an example where a mixture of waste electronic components contain silver (Tm=961 C.), gold (Tm=1,063 C.), and copper (Tm=1,083 C) (Col. 6, lines 57-58), and to separate and recover these metals, the wastes are heated to a temperature of at least 1,083 °C, and held at that temperature until the metals separate out from the remainder of the waste (heating the waste from the first temperature zone in a second temperature zone to a temperature of at least 850 °C, such that at least some of the metal constituents are partially thermally transformed by melting; Col. 6, lines 59-62).  Wicks further teaches wherein rapid heating is desirable to ensure an efficient process, preferably at least approximately 100 °C per minute (Col. 4, lines 61-64). 
Wicks teaches temperature ranges of 300 °C – 350 °C. This overlaps the claimed temperature of “up to about 350 °C”. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
Regarding claim 10, Wicks further teaches after heating to a temperature of at least 1083°C to recover gold, copper, and silver, metals with higher melting points may also be recovered, for example, palladium (T=1,552 C °C) and platinum (T=1,769 °C) (Col. 6, lines 53-56).
Regarding claim 11, Wicks teaches metals may be recovered at several stages of the process: low-melting-point metals such as tin and aluminum are recoverable during or after organics combustion, and higher-melting-point metals such as gold, silver, and copper, after vitrified waste cools (Col. 2 lines 49-53).
Regarding claim 13, the term “inert conditions” is interpreted under its broadest reasonable interpretation lacking any specific definition in the specification, and as Wicks teaches that off-gases are released to an off-gas system in a controlled manner to prevent spontaneous ignition (Col. 4 lines 57-60), and maintaining the off-gas concentration below a certain level (Col. 5 lines 4-15), Wicks is considered to read upon the “inert conditions” claimed in the instant application.	
Regarding claim 15, Wicks teaches wastes may be analyzed before treatment to determine the presence of glass formers (Col. 6 lines 10-11).
Regarding claims 21 and 25, Wicks teaches an example where a mixture of waste electronic components contain silver (Tm=961 C.), gold (Tm=1,063 C.), and copper (Tm=1,083 C) (Col. 6, lines 57-58), and to separate and recover these metals, the wastes are heated to a temperature of at least 1,083 °C, and held at that temperature until the metals separate out from the remainder of the waste that wastes are heated to intermediate temperatures T3 to melt  (Col. 6 lines 6-16), and are recovered as a single phase (wherein at least some of the metal constituents are transformed into metal alloys, wherein at least some metal constituents are recovered as metal alloys; Col. 7 lines 1-3). 
Regarding claim 47, Wicks teaches wastes are heated to a first temperature T1 of 300-800 °C (Col. 4 lines 31-32), and heating to a temperature of at least 1,083 °C and held at that temperature until the metals separate out from the remainder of the waste (heating the waste from the first temperature zone in a second temperature zone to a temperature of at least 850 °C, such that at least some of the metal constituents are partially thermally transformed by melting; Col. 6, lines 59-62)
Wicks teaches temperature ranges of 300 °C – 350 °C and greater than 1,083 °C, reading on wherein the temperatures in the zones avoid a temperature range of about 350 °C- 850 °C. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I). The Examiner notes that MPEP 2144.05 (I) states that in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, therefore the portion of the overlapping temperature ranges of Wicks of 300-350 °C (which avoids the temperatures from 350-850 °C) would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. The Examiner notes that such a rejection does not suggest that every temperature recited by Wicks for the first temperature avoids the claimed range from 350-850 °C, but only those temperatures in the “overlapping” region from 300-350 °C, as a numerical range presented in the prior art indicates the ability to use any value in the presented range, and not necessarily every value simultaneously for the outlined purpose of use of the numerical range.

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicks as applied to claim 21 above and further in view of Xu (US 20130174694 A1)
Regarding claim 22, Wicks teaches electronic wastes are heated to a temperature of at least 1,083 °C, and held at that temperature until substantially all of the recoverable copper, silver, and gold are recovered as a single phase (an alloy) (Col. 6 lines 6-16, 57-58, Col. 7 lines 1-3) and that the wastes that can be treated by the method include circuit boards (Col. 4 lines 16-18), but is silent to wherein the resulting metal alloy is a copper-based metal alloy.
Xu teaches a method for recycling noble metal from electronic waste material and apparatus thereof (Title) where in Example 1 waste computer circuit boards are recycled [0066], where the most abundant metal in the waste circuit boards is copper at 130 kg/ton, while 9 kg/ton of silver and 0.45 kg/ton of gold is present [0066]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that an alloy of copper, silver, and gold produced from circuit boards as taught by Wicks would produce a copper-based alloy, in view of Xu, as Xu teaches copper to be present at much greater concentrations than silver or gold in circuit boards (more than 10 times as rich in copper than silver and gold combined), one of ordinary skill would recognize that an alloy in which substantially all of the copper, silver, and gold in the waste, would also be expected to contain copper as the primary constituent, reading on a copper-based metal alloy.
Regarding claim 23, Wicks teaches recovery of copper in a single phase with silver and gold at a temperature of at least 1,083 °C (Col. 7 lines 1-11) prior to being heated to a temperature T2 from 1,100-1,500 °C (a third temperature in a third temperature zone; Col. 6 lines 66-67, Col. 4 lines 27-28, 53-54). Wicks further teaches that as the wastes are heated to temperature T2 metals with melting points lower than T2 (1,100-1,500 °C) will melt, separating from the wastes and being contained in well-defined metallic nodules or spheres in a glassy substrate (Col. 6 lines 28-40). Wicks further teaches in Example 4 the presence of Cu in the metal spheres/nodules (Col. 9 lines 33-37) which can be reprocessed to separate out different elements (Col. 9 lines 48-51).

Claims 5, 24, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicks as applied to claim 4 above and further in view of Teshima et al. (US 6332909 B1), hereinafter Teshima.
Regarding claim 5, Wicks teaches that the wastes are maintained at the first temperature until any organic materials present in the wastes are substantially, but not entirely, combusted (Col. 4 lines 29-30) and temperatures outside the 300-800 °C range used for the first temperature may also be useful for some types of wastes (Col. 4 lines 33-35). Wicks further teaches the generation of off-gases from organics when decomposed (Col. 4 lines 39-40), and the use of a second temperature zone from 961 °C-1,063 °C, but is silent to transformation of plastics to gases or solid carbon in the second temperature zone.
Teshima teaches a processing apparatus capable of separating and recovering resins and metals (Abstract), from a printed circuit board (Col. 18, line 44-46), and that resins include thermoplastics and thermoset plastics (plastic constituents; Col. 12 line 1-13). Teshima further teaches carbonization of resin (transformed to solid carbon; Col. 12 lines 1-13), which only occurs sufficiently at temperatures above 400 °C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the circuit boards treated by Wicks would also contain thermoplastic and thermoset plastic resins as they are taught to be commonly present in PCBs by Teshima. It would have been further obvious that as these resins do not substantially carbonize below temperature of 400 °C as taught by Teshima, and Wicks teaches that some plastics remain uncombusted following the first temperature step, on of ordinary skill would further recognize that such resins would be found in the uncombusted plastics from the first temperature zone of Wicks. As Teshima discloses thermoplastic and thermoset plastic resins carbonize at temperatures above 400 °C, one of ordinary skill in the art would further recognize that the second temperature step of Wicks of at least 1,083 °C would result in the decomposition of the plastics into components including solid carbon and gases due to the organic makeup of plastic materials.
Regarding claim 24, modified Wicks teaches wherein organic compounds in the waste may decompose into gases such as carbon monoxide (CO) when heated (Wicks Col. 4, lines 45-46), but is silent to off gases generated during the process assisting in the reduction of any copper oxides present in the second temperature zone. 
The Examiner notes that carbon monoxide is a known reducing agent, and it would have been understood by one of ordinary skill that carbon monoxide produced in Wicks would assist in the reduction of any copper oxides present in the second temperature zone.  
Regarding claim 49, modified Wicks teaches a temperature of 961 °C-1,063 °C during the second temperature step, that organic compounds in the waste may decompose into gases such as carbon monoxide (Wicks, Col. 4, lines 45-46), and that thermoplastic and thermoset plastic resins decompose in the second temperature zone as discussed regarding claim 5 supra, but is silent to the thermal transformation of plastics into hydrogen gas.
Teshima teaches that gaseous effluent from the pyrolysis of the thermoset and thermoplastic resins is decomposed effectively at temperatures of 800-1200 °C or more (Col. 69 lines 1-12) and form hydrogen and carbon monoxide gases (Col. 68 lines 46-48). 
As Wicks was modified to teach the presence of thermoset and thermoplastic resins in circuit board waste in view of Teshima, it would have been further obvious to one of ordinary skill that the thermoset and thermoplastic resins found in printed circuit boards would not only carbonize and create a gaseous effluent in the second temperature zone as taught regarding claim 5 supra, but the gaseous effluent of the resins would further decompose into hydrogen and carbon monoxide as taught by Teshima within the temperature range of the second temperature zone taught by Wicks.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicks as applied to claim 4 above and further in view of Yokoyama et al. (US 5735933 A), hereinafter Yokoyama, Nakazawa (WO 2007077594 A1, machine translation) and evidentiary reference Pubchem Compound Summary for Indium, hereinafter Indium Summary.
Regarding claim 9, Wicks teaches the simultaneous recovery of a set of low-melting point metals (Col. 2 lines 49-52) from electronic components such as circuit boards, vacuum tubes, transistors, integrated circuits, relays, switches and wiring, television screens and computer monitors, light bulbs, etc. (Col.4 lines 17-20). Wicks further teaches tin (Col. 5 lines 20-21) is contained in the wastes, and the melting point of tin to be 232 °C (Col. 5 line 21). 
Nakazawa teaches tin and indium are used to connect the printed circuit boards to electronic components and are present in electronic devices [0005 (machine translation paragraph numbering)]. Indium Summary teaches the melting point of indium to be 156.6 °C (pg. 6).
Yokoyama teaches the introduction of a metallic waste into a sealed heating furnace, pre-heating the material while subjecting the inside of the furnace to suction evacuation, and further heating (Col. 6, lines 22-34). The preheating raises the temperature of the material to 250 °C (pre-heated … lower than the first temperature, Col. 14, lines 61-65). Yokoyama further teaches most of the moisture to be removed from the waste material during the pre-heating (Yokoyama, Col. 10, lines 35-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the electronic waste treated by Wicks would contain tin and indium as taught by Nakazawa, and to have modified Wicks to add the preheating step of Yokoyama, in order to melt and separate metals such as tin and indium earlier in the recycling process such that they are recovered separately from the phase containing zinc and aluminum recovered in the first temperature zone of the process as discussed in claim 4 supra, with the predictable benefit of both increasing the purity of the aluminum gathered in the first temperature zone, and removing tin and indium at lower temperatures, requiring less energy to separate, while also recovering indium and tin in a separate alloy where they may be separated for recovery of the individual elements. The Examiner notes that while Yokoyama is silent to the melting of metals during the pre-heating, tin is disclosed by Wicks to have a melting point of 232 °C (Col. 5 line 21), and indium is disclosed by Indium Summary as having a melting point of 156.6 °C, so both metals melt under such conditions, and as they are melted simultaneously, form an alloy.

Response to Arguments
Applicant's arguments filed 18 February 2022 have been fully considered but they are not persuasive.
In response to applicant's argument regarding claim 4 that Wicks fails to disclose “heating the electronic waste in a first temperature zone to a first temperature of up to about 350 °C; and heating the electronic waste from the first temperature zone in a second temperature zone to a second temperature of at least 850 °C at a rate of about 50 °C/min or greater”, Wicks teaches heating wastes to a first temperature of 300-800 °C, heating at a second temperature in the range of 1000-1500 °C, teaching heating steps that overlap the claimed temperatures. The Examiner notes that the limitation specifying the heating rate to be about 50 °C/min or greater was added to claim 4 via amendment, however Wicks teaches the heating to occur at a rate of at least 100°C/min (Col. 4 lines 61-62), reading on all of the limitations applicant alleges are not taught by Wicks. The Examiner notes that claim 4 has been amended to include further limitations, and is 
Applicant further argues that Wicks by teaching that the first temperature may be from 300-800 °C, teaches against avoiding a temperature from 350-850 °C. The Examiner notes the avoidance of a temperature from 350-850 °C is not commensurate with the scope of claim 4, as claim 4 does not recite any limitation regarding the avoidance of any temperature, and therefore the argument has no bearing on the rejection of claim 4.
The Examiner notes that the avoidance of a temperature from about 350-850 °C is a limitation presented in dependent claim 47. Even regarding claim 47 where such a limitation is recited, the Examiner notes that claim 47 was rejected under 35 U.S.C. 103 as Wicks teaches a first temperature ranging from 300 °C to 800 °C (Col. 8, lines 31-32). MPEP 2144.05 (I) states that in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, therefore the portion of the overlapping temperature ranges of Wicks of 300-350 °C (which avoids the temperatures from 350-850 °C) would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. The Examiner notes that such a rejection does not suggest that every temperature recited by Wicks for the first temperature avoids the claimed range from 350-850 °C, but only those temperatures in the “overlapping” region from 300-350 °C, as a numerical range presented in the prior art indicates the ability to use any value in the presented range, and not necessarily every value simultaneously for the outlined purpose of use of the numerical range.
In response to applicant's argument that Xu in view of Suetsugu and evidentiary reference ASTM does not teach “heating the electronic waste in a first temperature zone to a first temperature of up to about 350 °C; and heating the electronic waste from the first temperature zone in a second temperature zone to a second temperature of at least 850 °C at a rate of about 50 °C/min or greater”, Xu in view of Suetsugu and evidentiary reference ASTM is silent to the rate of heating between temperature zones, and Xu teaches a first temperature from 400-600 °C, which would not read upon a first temperature of up to about 350 °C. Therefore, the rejection of claim 4 and dependent claims 10-11, 13, and 15 over Xu in view of Suetsugu and evidentiary reference ASTM, dependent claims 5 and 9 further in view of Yokoyama, dependent claim 12 further in view of Teshima, dependent claims 23 and 26 further in view of Suetsugu with evidence from ASTM, and claim 24 further in view of Yokoyama and Wicks are withdrawn in view of the amendment to claim 4. The Examiner notes that these claims are now rejected under a new ground of rejection as necessitated by amendment, and applicant’s arguments are now moot with regard to Xu, Suetsugu, and ASTM as applied in the previous office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733

/VANESSA T. LUK/Primary Examiner, Art Unit 1733